DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 02, 2021 has been entered
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Leonard Z. Hua, on August 13, 2021. The application has been amended as follows: 

3.	in the claims: 
*Claims 1, 13, 14 and 18 have been amended to incorporate the limitations of claims 5 and 6.
* canceling claims 5, 6, 11 and 19-20 have been canceled.


	Please Rewrite the Claims as follow:


1.  (Currently Amended)  A user equipment, comprising:
a processor configured to determine, in response to detecting a second communication network or a change of a geographical position of the user equipment, that the user equipment is to connect to the second communication network in addition to a first communication network to which the user equipment is currently connected; and
a communication interface configured to transmit, in response to the determination that the user equipment is to additionally connect to the second communication network, a first message to the second communication network while the user equipment is connected to the first communication network, wherein the first message comprises timing restrictions and/or carrier and frequency restrictions for communication between the user equipment and the second communication network to inform the second communication network regarding the timing restrictions and/or carrier and frequency restrictions for communication between the user equipment and the second communication network;
wherein the user equipment is further configured to establish, after transmission of the first message, the additional connection to the second communication network while the user equipment is connected to the first communication network, wherein the additional connection to the second communication network is subject to the timing restrictions and/or carrier and frequency restrictions in the first message;
wherein the processor is further configured to manage a plurality of states of the user equipment, including a first state and a second state, wherein in the first state the user equipment is connected to the first communication network but not to the second communication network, and wherein in the second state the user equipment is connected to both the first communication network and the second communication network; and
wherein the communication interface is configured to transmit a second message intermittently to the second communication network while the user equipment is connected to both the first communication network and the second communication network, wherein the second message comprises one or more additional restrictions for communication between the user equipment and the second communication network.
2.  (Previously Presented)  The user equipment of claim 1, wherein the communication interface is further configured to transmit a second message to the second communication network while the user equipment is connected to both the first communication network and the second communication network, wherein the second message comprises one or more additional restrictions for communication between the user equipment and the second communication network.
3.  (Previously Presented)  The user equipment of claim 1, wherein the first message comprises information about an allocation of at least one of a plurality of communication resources to the user equipment by the first communication network.
4.  (Previously Presented)  The user equipment of claim 1, wherein the first message is a connection request message.
5-6.  (Cancelled).
7.  (Currently Amended)  The user equipment of claim [[5]]1, wherein the processor is further configured to provide a counter corresponding to the number of communication networks the user equipment is connected to, wherein the first state is a connected state with a first value of the counter, and the second state is a connected state with a second value of the counter.
8.  (Currently Amended)  The user equipment of claim [[5]]1, wherein the first state is a connected state and the second state is a multi-connected state.
9.  (Currently Amended)  The user equipment of claim [[5]]1, wherein the processor is configured to implement a plurality of instances of a state diagram, wherein the first state of the user equipment corresponds to a connected state of a single instance of the state diagram, and wherein the second state of the user equipment corresponds to connected states of two instances of the state diagram.
1, wherein the processor is further configured to temporally align communications with the first and the second communication networks in the second state.
11.  (Cancelled).
12.  (Currently Amended)  The user equipment of claim [[5]]1, wherein the user equipment is configured to access a broadcast channel of the first communication network for connection to the first communication network and to access a broadcast channel of the second communication network for connection to the second communication network.
13.  (Currently Amended)  A method, comprising:
determining, by a user equipment in response to detecting a second communication network or a change of a geographical position of the user equipment, that the user equipment is to connect to the second communication network in addition to a first communication network to which the user equipment is currently connected;
transmitting, by the user equipment in response to the determination that the user equipment is to additionally connect to the second communication network, a first message to the second communication network while the user equipment is connected to the first communication network, wherein the first message comprises timing restrictions and/or carrier and frequency restrictions for communication between the user equipment and the second communication network to inform the second communication network regarding the timing restrictions and/or carrier and frequency restrictions for communication between the user equipment and the second communication network; and
establishing, by the user equipment, after transmission of the first message, the additional connection to the second communication network while the user equipment is connected to the first communication network, wherein the additional connection to the second communication network is subject to the timing restrictions and/or carrier and frequency restrictions in the first message;
wherein the user equipment manages a plurality of states of the user equipment, including a first state and a second state, wherein in the first state the user equipment is connected to the first communication network but not to the second communication network, and wherein in the second state the user equipment is connected to both the first communication network and the second communication network; and
wherein the communication interface is configured to transmit a second message intermittently to the second communication network while the user equipment is connected to both the first communication network and the second communication network, wherein the second message comprises one or more additional restrictions for communication between the user equipment and the second communication network.
14.  (Currently Amended)  A network entity of a second communication network, comprising:
a communication interface configured to receive a message from a user equipment, wherein the message comprises timing restrictions and/or carrier and frequency restrictions for communication between the user equipment and the second communication network due to an existing connection between the user equipment and a first communication network; and
a processor configured to allocate at least one of a plurality of communication resources to the user equipment for communicating over the second communication network based on the timing restrictions and/or carrier and frequency restrictions in the message;
wherein the network entity is further configured to establish, based on the allocation of the at least one of the plurality of communication resources, a connection to the user equipment, wherein the connection to the user equipment is subject to the timing restrictions and/or carrier and frequency restrictions in the message;
wherein the user equipment is configured to manage a plurality of states of the user equipment, including a first state and a second state, wherein in the first state the user equipment is connected to the first communication network but not to the second communication network, and wherein in the second state the user equipment is connected to both the first communication network and the second communication network; and
wherein the communication interface is configured to receive a second message intermittently from the user equipment while the user equipment is connected to both the first communication network and the second communication network, wherein the second message comprises one or more additional restrictions for communication between the user equipment and the second communication network.
first communication network.
16.  (Previously Presented)  The network entity of claim 14, wherein the message is a connection request message.
17.  (Currently Amended)  The network entity of claim 14, wherein the processor is configured to dynamically allocate the at least one of the plurality of communication resources to the user equipment for communicating over the second communication network, in response to receiving the message from the user equipment.
18.  (Currently Amended)  A method, comprising:
receiving, by a network entity of a second communication network, a message from a user equipment, wherein the message comprises timing restrictions and/or carrier and frequency restrictions for communication between the user equipment and the second communication network due to an existing connection between the user equipment and a first communication network; 
allocating, by the network entity, at least one of a plurality of communication resources to the user equipment for communicating over the second communication network based on the timing restrictions and/or carrier and frequency restrictions in the message; and
establishing, by the network entity, based on the allocation of the at least one of the plurality of communication resources, a connection to the user equipment, wherein the connection to the user equipment is subject to the timing restrictions and/or carrier and frequency restrictions in the message;
wherein the user equipment is configured to manage a plurality of states of the user equipment, including a first state and a second state, wherein in the first state the user equipment is connected to the first communication network but not to the second communication network, and wherein in the second state the user equipment is connected to both the first communication network and the second communication network; and
wherein the network entity receives a second message intermittently from the user equipment while the user equipment is connected to both the first communication network and the second communication network, wherein the second message comprises one or more additional restrictions for communication between the user equipment and the second communication network.
19-20.  (Cancelled).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KHALED M KASSIM/Primary Examiner, Art Unit 2468